Title: To Thomas Jefferson from Stephen Thorn, 3 March 1801
From: Thorn, Stephen
To: Jefferson, Thomas



Honoured Sir
George Town March 3rd: 1801—
 
I beg you to excuse the liberty I take in addressing You—It is not an account of myself further than as a member of the Republican community, but in behalf of an old acquaintance Col Lyon, and this without his or any other persons knowledge, and be Assured that  whether my solicitations are of avail or no, (and I do not expect an answer) secrecy, will be most inviolably observed by me—Col Lyon’s patriotism is undoubted, his abilities are very decent, and above all his probity unquestionable; therefore as he has left Vermont (to which state he has renderd more real services in respect to her Agricultural and Manufactorial Interests, independant of his political exertions, than any other individual whatsoever) and sought an asylum in the western part of the United States, and whether he cannot expect to be brought forward by the People until after a residence among them.—
I know his delicacy, his aversion to apply for any office which respects immediately himself; his mind is taken up in a great manner on the further prospects of his son here, therefore will not I am apprehensive request one for himself, altho eminently qualified for the one I am going only to suggest, the Governorship of the Natchez—I once proposed to him to make the application, to which he refused, however acknowledged such an appointment would be most acceptable, but that he was tenacious of making the application, had he even a prospect of succeeding—
I am sensible he would add more to the population and prosperity of that Country (the political consequence of which you have a much better idea of than myself) than almost any other individual in the United States, and the Natchez would rise under his care, far more rapidly than Vermont did under his worthy father in law, Governer Chittenden, and emigration from Vermont, New York, Connecticut, Massachusetts &c would become in a surprizing degree the happy consequence—At any rate I hope Sir you will have him in mind, not alone because he is a Republican, but because he is worthy and capable, and will be useful in almost any public station.—
I am Sir with great respect your very huml. Sert.

Stepn. Thorn

